Name: COMMISSION REGULATION (EC) No 2177/95 of 13 September 1995 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 14. 9 . 95 I EN Official journal of the European Communities No L 218/ 19 COMMISSION REGULATION (EC) No 2177/95 of 13 September 1995 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of export licences for milk products falling within CN codes 0402 91 31 300 and 0402 99 11 350 is hereby suspended for 14 and 15 September 1995. 2. No further action shall be taken in respect of appli ­ cations for licences pending which would have been issued from 14 September 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), and in particular Article 8 (3) thereof, Whereas uncertainty is a feature of the market in certain milk products ; whereas it is necessary to prevent specula ­ tive applications that may lead to a distortion in comp ­ etition between traders, threatening the continuity of exports of those products for the remainder of the current period ; whereas the issuing of export licences for the products concerned should be temporarily suspended, Article 2 This Regulation shall enter into force on 14 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 13 . (2) OJ No L 148 , 30. 6. 1995, p . 17. n OJ No L 144, 28 . 6. 1995 , p . 22.